Citation Nr: 1145746	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-18 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether creation of debt in the amount of $11,985 due to overpayment of disability compensation benefits was valid.

2.  Entitlement to waiver of recovery of overpayment of disability compensation, in the amount of $11,985.

(The issue of entitlement to an effective date earlier than July 27, 2005 for the grant of special monthly compensation (SMC) based on the need for aid and attendance will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from November 1985 to June 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 decision of the Committee on Waivers and Compromises (Committee) at the RO in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The claim for apportionment on behalf of C., Jr. was received in March 2006.  

2.  By decision of January 2007, the RO granted apportionments on behalf of C., Jr. and the Veteran's other four children, effective March 1, 2006.  

3.  The Veteran received monthly payments during the period from March 1, 2006 through December 31, 2006 that were later determined to be for the benefit of C., Jr. and his other four children; these payments amounted to $11,985.

4.  There is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  

5.  Recovery of the indebtedness would not be against equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of VA disability compensation benefits in the amount of $11,985 was properly created.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.552 (2011).

2.  The requirements for waiver of recovery of the indebtedness are not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter.  While the decision in Barger did not address issues regarding the validity of an overpayment, the Board notes that the facts are not in dispute regarding that issue; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to providing notice to VA of the existence and status of dependents.  The VCAA is therefore inapplicable and need not be considered with regard to the issue of whether creation of debt in the amount of $11,985 due to overpayment of disability compensation benefits was valid.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  See also VAOPGCPREC 5-2004.

The Board also notes that, in a VA Form 21-4138 received in April 2008, the Veteran wrote that he would like to request a personal hearing regarding overpayment.  This request was neither answered nor acknowledged by the RO.  Nevertheless, the Veteran was afforded a prior hearing in this case before RO personnel in June 2007.  The Veteran is entitled to one hearing in his appeal, and this has already been provided.  See 38 C.F.R. § 20.700(a) (2011).  Additional hearings are discretionary.  The Veteran has not identified any reason why this hearing was inadequate or what additional evidence he would present at a subsequent hearing.  The Veteran may at any time submit evidence and his contentions in writing.  

Analysis of Creation and Waiver of Overpayment

Apportionment of benefits was initially granted on behalf of the Veteran's oldest son, C., Jr., in a June 2002 decision, effective June 2001.  The Veteran initiated an appeal of that decision in June 2002, requesting a later effective date consistent with the date of the award rather than the date of claim.  The Veteran was notified in September 2003 that the period to perfect the appeal would expire in one month, and he did not submit a substantive appeal.  The RO apparently withheld the apportioned funds pending the appeal; however, a March 2004 decision reveals that $200 per month was being withheld on behalf of C., Jr., and the withheld payments were being released to the mother of C., Jr. (M.) at that time.  

In September 2005, the Veteran submitted a VA Form 21-4138 on which he reported that C., Jr. was no longer living with M., and that he was providing money directly to C., Jr.  He requested that the apportionment be terminated.  By letter of October 2005, the RO notified M. of the request that the apportionment be terminated.  By decision of February 2006, the apportionment on behalf of C., Jr. was terminated effective March 1, 2006.  

M. filed a notice of disagreement with the February 2006 decision in March 2006.  The Board notes that in simultaneously contested claims, the notice of disagreement from the person adversely affected must be filed within 60 days from the date of mailing of the notification of the determination to him or her; otherwise, that determination will become final.  See 38 C.F.R. § 20.501 (2011).  Here, the notice of disagreement was timely.  M. and C., Jr. informed the RO that C., Jr. had never lived with his father and had been under M.'s care throughout the period in question.  The Veteran informed the RO in June 2006 that C., Jr. was no longer in his custody and he did not know his whereabouts.  M.'s appeal regarding termination of the apportionment was resolved in the January 2007 decision, which restored the original apportionment of $200 per month on behalf of C., Jr., effective March 1, 2006 , the date it was terminated.  The Veteran was informed by letter in February 2007 that an overpayment had resulted from the apportionment awards.  The Veteran requested a waiver of the overpayment, and that request was denied in April 2007.  

The Board also notes that in May 2006, shortly after the claim for continued apportionment from M. was received, the Veteran submitted a VA Form 21-4138 requesting apportionment on behalf of his second wife (J.) and his four children under that marriage.  He reported that he had separated from J. and was requesting a $3,000 monthly apportionment on behalf of her and her children.  That claim was also granted in the January 2007 decision, effective June 1, 2006.  In addition to the $200 being apportioned to C., Jr., an additional $1,700 monthly is apportioned on behalf of J. and her children.  By VA Form 21-4138 received in February 2007, the Veteran informed the RO that he and J. were living together again.  The apportionment on their behalf was terminated effective March 1, 2007.

Turning first to the validity of the debt, the Board finds that there is no dispute as to the pertinent facts on this question.  Here, M. filed a timely appeal of the decision to terminate the apportionment on behalf of C., Jr.  That appeal was resolved in her favor.  Therefore, the RO's determination was that the apportionment should never have been terminated.  While in reality, the apportionment was stopped for a period of time, the RO's resolution of M.'s appeal rendered that action of no force and effect.  Based on the RO's decision of January 2007, there is no legal basis to assign a later date than March 1, 2006 for the resumption of the apportionment.  

The Board also notes that the Veteran has offered to pay an apportionment of a lesser amount on behalf of C., Jr.  He has asserted that since C., Jr. was living in the Philippines with M.'s family that $100 per month should be adequate for his care.  At his October 2006 hearing, he testified that he objected to C., Jr.'s mother leaving him with friends and he didn't think they were using the money for his benefit.  He also testified that C., Jr. was receiving $80 per month from SSA, and he thought that amount combined with $100 per month from him would be sufficient.  Thus, his dispute appears to be not with the validity of the debt, but the amount of the apportionment.  In any event, the Board finds for the reasons discussed above that the debt was created properly and a finding of invalidity in the creation of the debt regarding C., Jr. is not warranted.

Regarding the validity of the debt for the apportionment to J. and her children, the Veteran apparently disputes the use of the date of claim as the basis for the effective date for the apportionment.  It is notable that the Veteran himself filed the request for apportionment on behalf of J. and her children.  His request, and a claim signed by J. were received on May 17, 2006.  Under 38 C.F.R. § 3.400(e), the effective date for an apportionment on original claims is determined in accordance with the facts found.  On other than original claims, it is from the first day of the month following the month in which the claim is received for apportionment of a veteran's award, except that where payments to him (her) have been interrupted, apportionment will be effective the day following date of last payment if a claim for apportionment is received within 1 year after that date.  

Here, the request for apportionment was not filed in conjunction with an original claim, and there was no termination in the Veteran's award.  Accordingly, the effective date is the first day of the month following the month in which the claim for apportionment was received.  That is June 1, 2006, the date assigned by the RO in this case.  

Having determined that the debt is valid, the Board will turn to the question of whether waiver of recovery of the overpayment is warranted.  In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, waiver of recovery of the assessed overpayment is not precluded pursuant to 38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2011).  In order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The regulations in this case provide that the standard of 'equity and good conscience' will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  This list of element is not intended to be all-inclusive.  
38 C.F.R. § 1.965(a).

Here, the Committee made no finding of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the indebtedness.  The Board agrees.  While there is conflicting evidence regarding whether termination of the initial apportionment was based on false information from the Veteran regarding whether his oldest son was living with him, there was no finding of fraud, misrepresentation or bad faith by the RO or the Committee, and there is no conclusive evidence of such in the claims file.  

Considering whether a waiver of the overpayment is warranted, based on a review of the claims file and having considered the contentions of the Veteran, the Board finds that there is no fault on the part of VA.  The RO acted on information from the Veteran to terminate the apportionment, and when additional information was provided by M. and C., Jr., it decided that the termination was in error.  On the other hand, there may be some fault on the part of the Veteran if the information he provided regarding C., Jr. was inaccurate.  In any case, the balance of fault does not render recover of the debt against equity and good conscience.  

The Board must next consider whether reliance on the benefits recovered resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he has relinquished a valuable right or incurred a legal obligation in reliance on the benefits recovered.

Another factor to be considered is whether recovery of the overpayment would defeat the purpose for which the benefits are intended.  In this case, the benefits at issue were intended to compensate the Veteran for expenses incurred on behalf of his dependents.  Recovery of money paid to the Veteran for the care of his dependent children for the purpose of apportioning that money to the benefit of this dependent children would not defeat the purpose for which the benefits are intended, but would serve precisely the purpose for which the benefits are intended.  

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because, again, he received monetary benefits which were intended for his children who were not in his custody.  Therefore he has benefitted from receiving that portion of compensation to which he is not entitled.

In addition, the Board must also consider whether recovery of the debt would result in financial hardship to the Veteran.  In October 2006, the Veteran submitted a financial status report indicating that he had total monthly income of $4,128, consisting of VA benefits of $3,369 and benefits from the Social Security Administration (SSA) of $759.  He reported monthly expenses of $1,725, leaving a net monthly income of $2,403.  In a more detailed financial status report submitted in February 2007, he indicated income from SSA of $800 and monthly income from VA of $1,900, for a combined $2,700.  The Veteran also reported income for his spouse of $1,500, which leads to a combined monthly income of $4,200.  While the Veteran had previously reported that he and his spouse were separated, as of correspondence received in February 2007, he reported that they were living together.  The difference in VA income from the previous report appears to reflect the deduction of apportioned benefits totalling $1,700.  The Veteran reported total monthly expenses of $2,562 consisting of rent ($235), food ($600), utilities ($315), other living expenses ($350), and monthly payments on installment contracts and other debts ($1,062).  Thus, excluding payments on other debts, there is a net monthly surplus of $2,700.  Even if the Veteran's spouse's income were excluded there is still a positive net income of $1,200.

Regarding the expenses due to payment to private creditors, the Board notes that debt to the government is of equal importance, and there is no reason that the Veteran should not accord the government the same consideration that he accords his private creditors.  

Also, with respect to undue hardship, it is not shown that payment of the debt would be expected to deprive the Veteran of basic necessities of life.  The financial status report indicated that his income exceeds his expenses, and the Veteran has not contended that he was unable to provide for basic necessities.  A crucial factor in this determination is that the Veteran himself recommended an apportionment in the amount of $3,000 per month on behalf of J. and her children.  In an October 2006 VA Form 21-4138 he reported that this amount would not cause a hardship for him; however, in a September 2006 VA Form 21-4138, he reported that the $200 awarded for C., Jr. would amount to a hardship.  In fact, only half the $3,000 amount was awarded for J. and her children.  The actual amount of the award of $1,500 per month for J. and her children combined with the award of $200 per month for C., Jr. is less than the total amount recommended by the Veteran on behalf of J.  The Veteran has not explained why his position would have changed so drastically on this question.  It is to be emphasized that this does not mean that some sacrifice on the part of the Veteran was not required; however, absent a finding that the ability to provide for life's basic necessities was or would be endangered, it may not be held that financial hardship would or did result.  Therefore, undue hardship is not shown.

In sum, the elements of the equity and good conscience standard clearly favor recovery of the overpayment by VA.  There was no fault on the part of VA in the creation of the debt.  There is no evidence of undue hardship and no change in position to the Veteran's detriment.  Further, there would be unjust enrichment if the debt were not recovered.  It is recognized that the elements as discussed are not all inclusive; however, the Veteran has not advanced any other facts which would be of any significance in applying the equity and good conscience standard.  Having considered all of the equities in this case, the Board concludes that waiver of recovery of the overpayment of benefits in the amount of $11,985 is not warranted.


ORDER

A finding of invalidity in the creation of the debt in the amount of $11,985 is denied.

Waiver of recovery of an overpayment of disability compensation benefits in the amount of $11,985 is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


